DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/11/2022 have been considered by the examiner and been placed of record in the file.

Allowable Subject Matter
Claims 6, 13 and 20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, the double patenting rejection is obviated.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-1, 17 and 19-26 of U.S. Patent Application No. 16/279,983.  Although the conflicting claims are not identical, they are not patentably distinct from each other.
Instant application
Application 16/279,983
Claim 1. 
A method, comprising: 
in response to detection of an interference event associated with a base station of a group of base stations of a radio access network, determining, by a system comprising a processor, respective areas of pertinence associated with aerial devices, wherein the respective areas of pertinence comprise the base station; 
selecting, by the system, an aerial device of the aerial devices based on a criterion; and 
transmitting, by the system, an instruction to the aerial device to cause an adjustment of an operation of the aerial device to reduce an interference impact on the base station associated with the aerial device.
Claim 1. 
A method comprising: 
receiving, by a system comprising a processor, from a base station of a radio access network, an indication of an interference event associated with the base station; 
determining, by the system, a group of unmanned aerial vehicles (UAVs) associated with the base station during flight of the group of UAVs, wherein the interference event is at least partially attributed to at least a subgroup of the group of UAVs; 
selecting, by the system, a UAV of the group of UAVs based on respective traffic profiles associated with each UAV of the subgroup of the group of UAVs subset; and
communicating, by the system, an instruction to the UAV to cause an adjustment of an operation of the UAV to reduce an interference impact of the UAV on the base station.
The similarities between the two independent claims are shown in boldface. It is clear that all limitations of the instant application can be obtained from the parent case.

Dependent claims:
Limitations of claim 2 can be obtained from claim 2 of parent case.
Limitations of claim 3 can be obtained from claim 3 of parent case.
Limitations of claim 4 can be obtained from claim 4 of parent case.
Limitations of claim 5 can be obtained from claim 5 of parent case.
Limitations of claim 6 can be obtained from claim 8 of parent case.
Limitations of claim 7 can be obtained from claim 9 of parent case.
Claim 8. 
A system, comprising: 
a processor; and 
a memory that stores executable instructions that, when executed by the processor, facilitate performance of operations, comprising: 
in response to detecting an interference issue associated with an access point of a group of access points of a communication network, determining respective areas of pertinence associated with drone devices, wherein the respective areas of pertinence comprise the access point; 
selecting a drone device of the drone devices based on a criterion; and 
sending an instruction to the drone device to cause a modification to an operation of the drone device to reduce an interference impact on the access point associated with the drone device.
 Claim 21. 
A system, comprising: 
a processor; and 
a memory, coupled to the processor, that stores executable instructions that, when executed by the processor, facilitate performance of operations, comprising: 
receiving, from base station equipment that is part of a radio access network, an indication of an interference event associated with the base station equipment; 
determining unmanned aerial vehicles (UAVs) associated with the base station equipment during flight of the UAVs, wherein the interference event is at least partially attributed to at least some of the UAVs; 
selecting a UAV of the UAVs based on traffic profiles respectively associated with the at least some of the UAVs; and transmitting an instruction to the UAV to cause an adjustment of an operation of the UAV to reduce an interference impact of the UAV on the base station equipment.
The similarities between the two independent claims are shown in boldface. It is clear that all limitations of the instant application can be obtained from the parent case.

Limitations of claim 9 can be obtained from claim 22 of parent case.
Limitations of claim 10 can be obtained from claim 23 of parent case.
Limitations of claim 11 can be obtained from claim 24 of parent case.
Limitations of claim 12 can be obtained from claim 25 of parent case.
Limitations of claim 13 can be obtained from claim 20 of parent case.
Limitations of claim 14 can be obtained from claim 23 of parent case.
Claim 15. 
A non-transitory machine-readable medium, comprising executable instructions that, when executed by a processor, facilitate performance of operations, comprising: 
in response to determining an interference associated with node of a group of nodes of a network, determining respective areas of pertinence associated with autonomous vehicles, wherein the respective areas of pertinence comprise the node; 
selecting an autonomous vehicle of the autonomous vehicles based on a criterion; and 
sending an instruction to the autonomous vehicle to cause a change to an operation of the autonomous vehicle to reduce an interference impact on the node associated with the autonomous vehicle.
Claim 17. 
A non-transitory machine readable medium comprising machine readable instructions stored therein, which, when executed, cause a processor of a device to perform operations, the operations comprising: 
receiving an indication of an interference event associated with a base station of a radio access network; 
identifying an unmanned aerial vehicle (UAV) associated with the interference event based on a profile associated with the UAV, wherein the identifying comprises selecting the UAV from among a set of UAVs, and wherein the interference event is at least partially attributed to each UAV of the set of UAVs; and 
providing, during a flight of the UAV, an instruction to the UAV to cause an adjustment of an operation of the UAV to reduce an interference impact of the UAV on the base station.
The similarities between the two independent claims are shown in boldface. It is clear that all limitations of the instant application can be obtained from the parent case.

Limitations of claim 16 can be obtained from claim 17 of parent case.
Limitations of claim 17 can be obtained from claim 23 of parent case.
Limitations of claim 18 and 19 can be obtained from claim 19 of parent case.
Limitations of claim 20 can be obtained from claim 20 of parent case.

It would have been obvious to a person of ordinary skill in the art, at the time the invention was made to use claims of US Patent Application No. 16/279,983 to provide all the functions of the current application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 7-10 and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Hong (US 2021/0127390 A1).

Claim 1. Hong discloses a method (FIG. 2-4), comprising: 
in response to detection of an interference event associated with a base station (read as a base station 300 shown in FIG. 5 suffers interference from an unmanned aerial vehicle at target RB4 and RB5 [0123]) of a group of base stations of a radio access network, determining, by a system comprising a processor, respective areas of pertinence associated with aerial devices (read as base station … may detect whether there is an unmanned aerial vehicle that is served by it and is using the target RB [0114]), wherein the respective areas of pertinence comprise the base station; 
selecting, by the system, an aerial device of the aerial devices based on a criterion (read as a base station 200 for providing service for the unmanned aerial vehicle may reduce power thereof at RB4 and RB5 [0123]. The term “criterion” is explicitly defined, so providing service is a criterion.); and 
transmitting, by the system, an instruction to the aerial device to cause an adjustment of an operation of the aerial device to reduce an interference impact on the base station associated with the aerial device (read as a reduce the interference from the controllable device over the target RB according to the target notification message …to reduce power at the target RB [0165 - 0167]).
The combined teaching of multiple embodiments from Hong were used in the rejection. Namely the idea of mitigating interference from unmanned aerial vehicle on cellular base stations.
Therefore, it would have been obvious to a person of ordinary skill in the art, at the time the invention was filed, to use the teaching of Hong in order to realize all limitations of the claimed invention as related to mitigating interference from  unmanned aerial vehicle. 

Claim 2. The method of claim 1, Hong discloses,
wherein the base station is a neighboring base station of serving base stations of the aerial devices (FIG. 5,  Base station 300 neighbor of serving base station 200).

Claim 3. The method of claim 1, Hong discloses,
wherein the base station is within a threshold distance of serving base stations of the aerial devices (read as unmanned aerial vehicle that is served by it and is using the target RB [0114]. The unmanned aerial vehicle has to be within a threshold in order to connect to the base station.) .

Claim 7. The method of claim 1, wherein the detection of the interference event comprises the detection of an interference above a threshold value for at least a threshold duration of time (read as a base station 300 shown in FIG. 5 suffers interference from an unmanned aerial vehicle at target RB4 and RB5 [0123]. Interference is always detected over time and distance thresholds.).

Claim 8. Hong discloses a system (read as an apparatus for controlling interference from a controllable device is provided [0053], FIG. 1 and 5), comprising: 
a processor (a processor [0054]); and 
a memory that stores executable instructions that, when executed by the processor (read as a memory configured to store an instruction executable for the processor [0055]), facilitate performance of operations, comprising: 
in response to detecting an interference issue associated with an access point of a group of access points of a communication network (read as a base station 300 shown in FIG. 5 suffers interference from an unmanned aerial vehicle at target RB4 and RB5 [0123]), determining respective areas of pertinence associated with drone devices, wherein the respective areas of pertinence comprise the access point (read as base station  … may detect whether there is an unmanned aerial vehicle that is served by it and is using the target RB [0114]); 
selecting a drone device of the drone devices based on a criterion (read as a base station 200 for providing service for the unmanned aerial vehicle may reduce power thereof at RB4 and RB5 [0123]. The term “criterion” is explicitly defined, so providing service is a criterion.); and 
sending an instruction to the drone device to cause a modification to an operation of the drone device to reduce an interference impact on the access point associated with the drone device (read as a reduce the interference from the controllable device over the target RB according to the target notification message …to reduce power at the target RB [0165 - 0167]).
The combined teaching of multiple embodiments from Hong were used in the rejection. Namely the idea of mitigating interference from unmanned aerial vehicle on cellular base stations.
Therefore, it would have been obvious to a person of ordinary skill in the art, at the time the invention was filed, to use the teaching of Hong in order to realize all limitations of the claimed invention as related to mitigating interference from  unmanned aerial vehicles.

Claim 9. The system of claim 8, Hong discloses,
wherein the access point is a neighboring access point of serving access points of the drone devices (FIG. 5,  Base station 300 neighbor of serving base station 200).

Claim 10. The system of claim 8, wherein the access point is within a threshold distance of serving access points of the drone devices (read as unmanned aerial vehicle that is served by it and is using the target RB [0114]. The unmanned aerial vehicle has to be within a threshold in order to connect to the base station.).

Claim 14. The system of claim 8, Hong discloses,
wherein the interference issue comprises an interference above a threshold value for at least a threshold duration of time (read as a base station 300 shown in FIG. 5 suffers interference from an unmanned aerial vehicle at target RB4 and RB5 [0123]. Interference is always detected over time and distance thresholds.).

Claim 15. Hong discloses a non-transitory machine-readable medium, comprising executable instructions that, when executed by a processor, facilitate performance of operations (read as a memory configured to store an instruction executable for the processor [0055]), comprising: 
in response to determining an interference associated with node of a group of nodes of a network (read as a base station 300 shown in FIG. 5 suffers interference from an unmanned aerial vehicle at target RB4 and RB5 [0123]), determining respective areas of pertinence associated with autonomous vehicles (read as base station  … may detect whether there is an unmanned aerial vehicle that is served by it and is using the target RB [0114]), wherein the respective areas of pertinence comprise the node; 
selecting an autonomous vehicle of the autonomous vehicles based on a criterion (read as a base station 200 for providing service for the unmanned aerial vehicle may reduce power thereof at RB4 and RB5 [0123]. The term “criterion” is explicitly defined, so providing service is a criterion.); and 
sending an instruction to the autonomous vehicle to cause a change to an operation of the autonomous vehicle to reduce an interference impact on the node associated with the autonomous vehicle (read as a reduce the interference from the controllable device over the target RB according to the target notification message …to reduce power at the target RB [0165 - 0167]).
The combined teaching of multiple embodiments from Hong were used in the rejection. Namely the idea of mitigating interference from unmanned aerial vehicle on cellular bae stations.
Therefore, it would have been obvious to a person of ordinary skill in the art, at the time the invention was filed, to use the teaching of Hong in order to realize all limitations of the claimed invention as related to mitigating interference from  unmanned aerial vehicles.

Claim 16. The non-transitory machine-readable medium of claim 15, Hong discloses,
wherein the node is a neighboring node of serving nodes for the autonomous vehicles (read as unmanned aerial vehicle that is served by it and is using the target RB [0114]).

Claim 17. The non-transitory machine-readable medium of claim 15, Hong discloses,
wherein the node is within a threshold distance of serving nodes for the autonomous vehicles (read as unmanned aerial vehicle that is served by it and is using the target RB [0114]. The unmanned aerial vehicle has to be within a threshold in order to connect to the base station.).


Claims 4-5, 11-12 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Hong (US 2021/0127390 A1) in view of Hong (CN 108370510 A).

Claim 4. The method of claim 1, Hong does not explicitly disclose,
wherein the criterion is based on respective priorities of the aerial devices.
However, in the related field of endeavor Hong disclose: unmanned aerial vehicle type … pre-set priority (English Translation)).
Therefore, it would have been obvious to a person of ordinary skill in the art, at the time the invention was filed, to modify the teaching of Hong with the teaching of Hong in order to precisely reduce the cellular network base station by the interference from the terminal (Hing: English Translation). 

Claim 5. The method of claim 4, Hong does not explicitly disclose,
wherein the aerial device has a lowest priority of the respective priorities (Hong: read as low-priority service (English Translation)).
	
Claim 11. The system of claim 8, Hong does not explicitly disclose,
wherein the criterion is based on respective priorities of the drone devices.
However, in the related field of endeavor Hong disclose: unmanned aerial vehicle type … pre-set priority (English Translation).
Therefore, it would have been obvious to a person of ordinary skill in the art, at the time the invention was filed, to modify the teaching of Hong with the teaching of Hong in order to precisely reduce the cellular network base station by the interference from the terminal (Hing: English Translation).

Claim 12. The system of claim 11, Hong does not explicitly disclose,
wherein the drone device has a lowest priority of the respective priorities (Hong: read as low-priority service (English Translation)).

Claim 18. The non-transitory machine-readable medium of claim 15, Hong does not explicitly disclose,
wherein the criterion is based on respective priorities of the autonomous vehicles.
However, in the related field of endeavor Hong disclose: unmanned aerial vehicle type … pre-set priority (English Translation).
Therefore, it would have been obvious to a person of ordinary skill in the art, at the time the invention was filed, to modify the teaching of Hong with the teaching of Hong in order to precisely reduce the cellular network base station by the interference from the terminal (Hing: English Translation).

Claim 19. The non-transitory machine-readable medium of claim 18, Hong does not explicitly disclose,
wherein the autonomous vehicle has at most a specified priority of the respective priorities (Hong: read as low-priority service (English Translation)).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED RACHEDINE whose telephone number is (571)272-9249. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on (571)272-7922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MOHAMMED RACHEDINE
Examiner
Art Unit 2649



/MOHAMMED RACHEDINE/Primary Examiner, Art Unit 2646